












Exhibit 10.0







AGREEMENT FOR PURCHASE AND SALE OF ASSETS




DATED APRIL 20TH, 2005




BY AND BETWEEN




VERGE WIRELESS NETWORKS, INC.   




AND




US WIRELESS ONLINE, INC.








1














AGREEMENT FOR PURCHASE AND SALE OF ASSETS




THIS AGREEMENT dated the 15 day of April 2005, by and between Verge Wireless
Networks, Inc., a Louisiana corporation (“Seller”), and US WIRELESS ONLINE,
Inc., a Nevada corporation.




W I T N E S S E T H:




WHEREAS, Seller is engaged in the communications solutions business including
broadband access, wireless local area networking, wireless security systems,
among other business (collectively the "Broadband Business") in the New Orleans,
Baton Rouge, and other markets across the United States;




WHEREAS, the Seller owns various assets related to the Broadband Business; and




WHEREAS, the Seller desires to sell to the Purchaser and the Purchaser desires
to purchase from the Seller, the Assets (as hereinafter defined) upon the terms
and conditions hereinafter set forth;




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereby agree as follows:




1.  PURCHASE AND SALE OF ASSETS.  Upon the terms and subject to the conditions
set forth in this Agreement and based upon the representations and warranties
made herein, at the Closing, Seller shall sell, and Purchaser shall purchase,
the following assets of Seller (the “Assets”) as described in paragraphs
1(a)-(f) for the Purchase Price set forth in Section 2 hereof.




a)

Tangible Personal Property.  All personal property of the Broadband Business
including but not limited to the tangible property as listed on Exhibit “A”
attached hereto.




b)

Prepaid Items.  All prepaid items such as deposits, customer prepayments, etc.
to the extent such items relate to the Assets including but not limited to the
prepaid items  described more specifically on Exhibit “B”;




c)

Warranties.  All assignable rights under express or implied warranties of
manufacturers, distributors, retailers or other third parties relating to the
Assets;




d)

Books, Records and Supplier Information.  All service and maintenance histories
of the Assets and all records relating to warranties, service agreements or
other similar agreements with respect to the Assets, supplier lists,
demographic, statistical, and other information to the extent such information
relates to the Broadband Business;




e)

Customers. All customer contracts as specifically listed on Exhibit “C”,
customer lists, and customer files.  




f)

Contracts, Leases and Legal Information.  All contracts and leases related to
the Assets as specifically described on Exhibit “D”.




2.  PURCHASE PRICE.  Subject to adjustment as provided below, the total purchase
price (the “Purchase Price”) for the Assets shall be $40,000.00 in cash at
closing, $40,000.00 promissory note to be paid over 12 months ($3,333.33 per
month) and $480,000.00 to be paid in common stock of Acquirer at the average
closing price of the five trading days immediately prior to the closing date of
this transaction but not less than $0.17 per share or greater than $0.30 per
share (the “Shares”).  Fifty percent (50%) of the Shares issued at closing must
be held for a minimum of 12 months from the date of issuance, subject thereafter
only to limitations set forth in Rule 144 and fifty percent (50%) of the Shares
must be held for a minimum of 24 months from the date of issuance.





2














a)

Not less than five (5) days prior to Closing, the Purchaser will prepare a draft
of a closing statement setting forth the adjustments to the Purchase price made
pursuant to this section.




b)

The Purchase Price shall be allocated among the various Assets as set forth on
the schedule attached hereto as Exhibit “E” and as determined solely by
Purchaser.  Each party hereby agrees that it will not take a position on any
income tax return, on Internal Revenue Service Form 8594, before any
governmental agency charged with the collection of any income tax, or in any
judicial proceeding that is inconsistent with the terms of Exhibit “E”.




3.  DISCLAIMER OF ASSUMPTION OF LIABILITIES AND OBLIGATIONS OF SELLER.
 Purchaser does not assume, and will not discharge, pay, perform or be
responsible or liable for, any debts, liabilities, causes in action, claims or
obligations of any nature, whether absolute or contingent, of Seller, or
expenses, costs and attorney fees which may be incurred to compromise or defend
the foregoing, including, but not limited to, any and all liabilities for
federal income taxes, state and local income or sales taxes, including sales
taxes arising out of this transaction and sales taxes accrued prior to the
Closing Date with respect to the operation of the Broadband Business by Seller,
excise taxes, all other taxes of any nature, accounts payable and all promissory
notes, claims of any of Seller’s employees or customers, debts or other
obligations of any nature.  Seller shall remain responsible and liable for any
and all of its debts, liabilities, causes in action, claims and obligations of
any nature, whether absolute or contingent, and expenses, costs and attorney
fees which may be incurred to compromise or defend the foregoing, including, but
not limited to, any and all liabilities for federal income taxes, state and
local income or sales taxes, including sales taxes arising out of this
transaction and sales taxes accrued prior to the Closing Date with respect to
the operation of the Broadband Business by Seller, excise taxes, all other taxes
of any nature, accounts payable and all promissory notes, debts and other
obligations of any nature.  




4. RISK OF LOSS.  Seller assumes all risk of destruction, loss or damage to the
Assets due to fire or other casualty up to and including the Closing Date.  Upon
destruction, loss or damage due to fire or other casualty of any portion of the
Assets valued in excess of Five Thousand Dollars ($5,000), Purchaser shall have
the option to terminate this Agreement and, in the event of the exercise of such
option, all rights of Purchaser and Seller shall terminate without liability of
any party.  The Purchaser shall notify the Seller within five (5) days after
receiving notice from Seller of destruction, loss or damage of its decision to
terminate this Agreement.  If Purchaser does not timely notify Seller of
termination, this Agreement shall remain in full force and effect; provided,
however, the Purchase Price shall be adjusted at the Closing to reflect the
reduction in the value of the Assets caused by such destruction, loss or damage.




5. REPRESENTATIONS AND WARRANTIES OF SELLER.   Seller, as of the date of this
Agreement and as of the Closing Date, represents and warrants to Purchaser that:




a)

Organization of Seller.  Seller is a corporation company duly organized, validly
existing and in good standing under the laws of the State of Louisiana and has
all requisite power and authority to carry on its business as it is presently
being conducted.  Seller has full power and authority to conduct its business
and to enter into this Agreement and to consummate the transactions contemplated
hereby.  




b)

Securities and Contracts.  There are in existence no outstanding options,
contracts, commitments, warrants, debentures, agreements, or rights of any
character or nature which would affect in any manner the sale of Assets pursuant
to this Agreement.





3














c)

Litigation.  To Seller’s knowledge, there are no legal or arbitration actions,
suits, claims or proceedings pending or threatened against the Seller affecting
the Assets, at law or in equity, or before any federal, state, municipal or
other governmental agency or instrumentality, domestic or foreign.  Seller is
not aware of any facts which might result in any such action, suit, claim or
proceeding.  No judgments or liens are outstanding against Seller or its
properties, including, without limitation, the Assets, nor is Seller in default
with respect to any order or decree of any court, arbitration panel, or of any
such governmental agency or instrumentality.




d)

Binding Agreement.  The execution, delivery and performance of this Agreement
and all agreements, instruments and documents to be executed or delivered by
Seller pursuant to this Agreement, and the consummation of the transactions
contemplated hereby have been duly authorized by the members and managers (if
required) of the Seller and by all other necessary action on the part of Seller.
 This Agreement has been duly executed and delivered by Seller and constitutes
the legal, valid and binding obligations of such parties, enforceable in
accordance with its terms.




e)

Assets.  

(i)   Seller has good, absolute and marketable title to, licenses, and
unrestricted possession of, all the Assets and properties being sold to
Purchaser pursuant to this Agreement, all free and clear of all leases, liens,
mortgages, pledges, encumbrances, security interests, charges, restrictions of
any kind, and any accrued, absolute, contingent or other liabilities of any
nature, including, without limitation, liabilities for income taxes, sales
taxes, excise taxes, property taxes or other taxes.

(ii)   Each Asset is in good operating condition consistent with its age,
subject to normal wear and tear.




f)

Taxes.  Seller has filed with the appropriate governmental agencies all federal,
state and local tax returns required to be filed by Seller which tax returns
have been prepared on a consistent basis fully and accurately disclosing,
reporting and computing Seller's income, deductions and tax liability.  Seller
has paid all taxes shown to be due on said returns and is not delinquent in the
payment of any taxes due and payable to the United States or any other taxing
authority, and Seller is not involved in any dispute with any tax authority nor
has Seller received any notice of deficiency, audit or other indication of
deficiency from any tax authority.  Seller has paid in full all withholding,
social security, unemployment insurance and sales taxes required to be paid by
the United States or any other state, local or other taxing authority.




g)

Material Contracts.  The execution of this Agreement and the consummation of the
transactions contemplated hereby will not constitute a default or breach under
any contract related to the Broadband Business.  The execution of this Agreement
and the consummation of the transactions contemplated hereby will not give rise
to any consent or notice requirement under any contract related to the Broadband
Business.




h)

Environmental Compliance.  To Seller’s knowledge, Seller is now and has always
been in compliance in all respects with all Environmental Laws (as hereinafter
defined).  There has been no notice or request for information issued and no
complaint filed by any governmental entity, and there is no investigation or
review pending or, to the knowledge of Seller, threatened by any governmental
entity with respect to (a) any alleged violation by Seller of any Environmental
Law in connection with the conduct of its business, or (b) any alleged failure
of Seller to have any Environmental Permit required in connection with the
conduct of its business.  There are no facts, conditions or circumstances known
to the Seller which would result in any such investigation or review if such
facts, conditions or circumstances were fully disclosed to such governmental
entity.  All Environmental Permits necessary to Seller's business are in full
force and effect and Seller is in full compliance therewith.  Seller has not
generated, processed, treated, sold or transported any Hazardous Material.





4














"Environmental Laws" shall mean all federal, state, municipal, and local laws,
statutes, ordinances, rules, regulations, conventions, and decrees relating to
the environment, including without limitation, those relating to emission,
discharge, release, or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic, or hazardous materials or wastes of every kind
and nature into the environment (including without limitation ambient air,
surface water, ground water, soil, and subsoil), or otherwise relating to the
manufacture, generation, processing, distribution, application, use, treatment,
storage, disposal, presence, management, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic, or hazardous substances or
wastes, and any and all laws, rules, regulations, codes, directives, orders,
decrees, judgments, injunctions, consent agreements, stipulations, provisions,
and conditions of Environmental Permits, licenses, injunctions, consent
agreements, stipulations, certificates of authorization, and other operating
authorizations, entered, promulgated, or approved hereunder.




"Environmental Permits" shall mean all permits, licenses, certificates,
approvals, authorizations, regulatory plans or compliance schedules required by
applicable Environmental Laws, or issued by a Government pursuant to applicable
Environmental Laws, or entered into by agreement of the party to be bound,
relating to activities that affect the environment, including, without
limitation, permits, licenses, certificates, approvals, authorizations,
regulatory plans and compliance schedules for air emissions, water discharges,
pesticide and herbicide or other agricultural chemical storage, use or
application, and Hazardous Material or Solid Waste generation, use, storage,
treatment and disposal.




"Hazardous Material" shall mean any substance or material designated as
hazardous or toxic pursuant to any applicable Environmental Law.




i)

Material Misstatements or Omissions.  No representation or warranty made by
Seller in this Agreement, or in any document, statement, certificate, exhibit or
schedule furnished to Purchaser pursuant thereto, or in connection with the
transaction contemplated hereby, contains any untrue statement of a material
fact required to be stated therein or necessary in order to provide Purchaser
with proper information as to Seller, Seller's Assets or the affairs of Seller.




j)

Reliance.  The foregoing representations and warranties are made by the parties
with the knowledge and expectation that the other party is placing complete
reliance thereon.




k)

Survival of Warranties, Representations and Agreements.   The representations,
warranties, agreements, and indemnifications of Seller contained in this
Agreement shall not be discharged or dissolved upon, but shall survive, the
Closing contemplated herein, and shall be unaffected by any investigation made
by any party  up to eighteen (18) months from date of closing date.




6. REPRESENTATIONS AND WARRANTIES OF PURCHASER.  Purchaser, as of the date of
this Agreement and as of the Closing Date, represents and warrants to Seller
that:




a)

Existence.  Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and has all requisite power
and authority to carry on its business as it is presently being conducted.
 Purchaser has full power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.




b)

Authority.  Purchaser has taken all appropriate and required action to authorize
the consummation of the transaction contemplated by this Agreement, Purchaser
has full requisite power and authority to acquire and own the Assets of Seller
herein described, and this Agreement and all agreements, instruments and
documents to be executed or delivered by Purchaser pursuant to this Agreement
constitute legal, valid and binding obligations of Purchaser, enforceable in
accordance with their terms.





5














c)

Survival of Warranties, Representations and Agreements.  The representations,
warranties and agreements of Purchaser contained in this Agreement shall not be
discharged or dissolved upon, but shall survive the Closing contemplated herein,
and shall be unaffected by any investigation made by any party at any time.




7. CONDUCT PRIOR TO CLOSING.  Between the date of this Agreement and the Closing
Date:




a)

Access.  Seller will afford to Purchaser, its legal counsel, and other
representatives access to the Assets, and will furnish Purchaser with such
additional information regarding the Assets as Purchaser may from time to time
request.  




b)

Affirmative Requirements.  Seller shall:




i.

maintain the Assets in as good working order and condition as at present,
ordinary wear and tear excepted;




ii.

perform all of its material obligations under agreements relating to or
respecting its Assets, properties, and rights;




iii.

keep in full force and effect present insurance coverage or other comparable
insurance coverage, as may be necessary to conserve the Assets adequately;  and




iv.

give Purchaser prompt written notice of any fact, circumstance, occurrence or
matters which would cause any of the representations, warranties or covenants of
Seller set forth herein to be untrue or incorrect in any material respect.  In
the event any such fact, occurrence, circumstance or matter arises following the
date hereof, Seller will use its best efforts to cure any such untruth or
incorrectness.




c)

Prohibitions.  Seller shall not, without the prior written consent of Purchaser:




i.

enter into any contract or commitment or incur or agree to incur any liability
that relates to the Assets except in the normal course of business;




ii.

create, assume or permit to exist any mortgage, pledge or other lien or
encumbrance upon any of the Assets, whether now owned or hereafter acquired; and




iii.

sell, assign, lease or otherwise transfer or dispose of the Assets.







8. CONDITIONS PRECEDENT TO PURCHASER'S OBLIGATIONS.  The obligation of Purchaser
to consummate the transactions contemplated by this Agreement is expressly
subject to the satisfaction, on or prior to Closing, of all of the following
conditions (compliance with which or the occurrence of which may be waived in
whole or in part by Purchaser in writing):




a)

Instruments of Transfer.  Seller shall have delivered to Purchaser all such
bills of sale, assignments, consents and other good and sufficient instruments
of transfer, as shall be necessary to vest in Purchaser good, absolute and
marketable title to the Assets, free and clear of any liens, charges or
encumbrances whatsoever.




b)

Representations and Warranties.  All representations and warranties of Seller
contained in this Agreement shall be true and correct as of the Closing Date as
if made at and as of such date.





6














c)

Covenants.  Seller shall have performed and satisfied all covenants and
conditions required by this Agreement to be performed or satisfied by Seller on
or prior to Closing.




d)

Licenses.  Purchaser shall have obtained either from Seller or directly from the
issuing authority, all permits, licenses, and approvals of all governmental and
quasi-governmental authorities necessary for the operation of the Broadband
Business.




e)

Material Errors.  Purchaser shall not have discovered any material misstatement
or omission in any of the exhibits hereto or representations or warranties made
herein by Seller or material failure on the part of Seller to perform or satisfy
any covenants or conditions required to be performed or satisfied by Seller
hereunder.




f)

Absence of Litigation.  No action or proceeding shall have been instituted or
threatened prior to or at Closing before any court or governmental body or
authority, the result of which could prevent or make illegal the consummation of
the acquisition by Purchaser of the Assets hereunder, or the consummation of the
transactions contemplated hereunder, or which would materially adversely affect
the Assets or the business associated therewith.




g)

Approval of Documentation.  The form and substance of all opinions,
certificates, instruments of transfer and other documents to be furnished
hereunder by Seller and its counsel shall be satisfactory in all respects to
Purchaser and its counsel.




h)

Due Diligence.  Purchaser shall have completed its due diligence review of the
Seller and the Assets, and shall in each case be satisfied, in its sole
discretion with the results of such review.







9. INDEMNIFICATION.  In addition to any and all other indemnities provided for
elsewhere in this Agreement or any other agreement between the parties, Seller
(the “Indemnitor”), agrees to and shall indemnify and hold harmless Purchaser,
and its respective officers, directors, agents, attorneys, and affiliates from
and against any and all claims, costs, expenses, damages, losses, taxes,
penalties or liabilities of any nature whatsoever, including, without
limitation, reasonable attorneys' fees incurred by or assessed against Purchaser
arising out of, resulting from or related to any of the following:




i)

the breach of this or any agreement of  the Indemnitor, including, without
limitation, all covenants contained herein or the untruthfulness or inaccuracy
of any representation or warranty made by such party herein or in any exhibit
hereto;




ii)

the operation of the Broadband Business prior to and including the Closing,
including, without limitation, any and all claims by creditors and customers of
Seller and any liabilities arising from or on account of any taxes of any
nature;




iii)

any employee benefits, including, without limitation any medical, life
insurance, retirement, deferred compensation, bonus arrangement, salary or other
compensation, vacation, liability or other benefits or obligations for or with
respect to any former, retired, current or deceased employee of Seller or their
dependents or other beneficiaries relating to any period prior to the Closing,
regardless of the date such benefit or obligation might have actually vested or
vest;




iv)

with respect to any claim pursuant to or based upon any provision of ERISA
arising out of

facts that occurred or are alleged to have occurred prior to the Closing;





7














v)

the failure of Seller or any "group health plan" (as such term is defined in
Section 5000(b)(1) of the Internal Revenue Code of 1986, as amended (the
"Code")) maintained by Seller to meet or to carry out the requirements of
Section 498OB(f) of the Code with respect to any individual who is a "qualified
beneficiary" (as such term is defined in Section 498OB(g)(1) of the Code) with
respect to such plan;




vi)

based upon or arising from any liability (whether arising in contract, in tort,
at law, in equity or otherwise) or obligation relating in any way whatsoever to
the Assets, properties or operations of Seller that is not specifically assumed
by Purchaser pursuant to this Agreement; or




vii)

the failure of Seller to pay all taxes relating to the Broadband Business,
including taxes arising out of this transaction and taxes accrued prior to
Closing with respect to the operation of the Broadband Business by Seller.




viii)

Purchaser may set off against and recoup from any amounts payable by Purchaser
to Seller under this Agreement and any exercise of such right of set off shall
not constitute a default under any Section of this Agreement or any other
agreement among the parties only in the event that the parties mutually agree or
if Seller fails to pay said amounts after a mediation agreement or arbitration
order.




ix)

Seller’s violation of any term, covenant or provision of any mortgage,
indenture, debenture, contract, agreement, instrument, judgment, decree, order,
statute, rule or regulation.  The execution and delivery of and performance and
compliance with this Agreement resulting in the violation of or conflict with or
constituting a default under (1) any term, covenant or provision of any
mortgage, indenture, debenture, contract, agreement, instrument, judgment,
decree, order, statute, rule or regulation or (2) the Certificate of Formation
of Seller or of any order, writ, injunction, judgment, decree, law, statute,
rule of regulation of any governmental authority to which Seller is a party or
by which Seller or the Assets may be bound or affected, or resulting in the
creation of any mortgage, lien, encumbrance, or charge upon any of the
properties or assets of Seller.  Seller’s failure to comply with all laws, rules
and regulations relating to the operation of the Broadband Business.  




This indemnity shall survive this Agreement and the Closing hereunder and shall
not be construed to be limited or to otherwise restrict any other right, remedy
or cause of action Purchaser may have against Indemnitor.  Should any claim,
cost, expense, loss or liability arise after the Closing for which the
Indemnitor may be liable under the terms of this Section or under any other
indemnification provisions specified in this Agreement, Purchaser may defend
against any such claim or litigation in such manner as it may deem appropriate,
and it may compromise or settle such litigation or claim on such terms as it, in
its sole discretion, deems to be appropriate.  The Indemnitor shall promptly
reimburse Purchaser for the amount of all liabilities, damages, cost of
settlement, fees, costs and expenses, including attorneys' fees, incurred by
Purchaser in connection with the defense against, investigation of, and
settlement of such claim or litigation as long as the same are deemed to be
reasonable.  If the parties cannot agree upon “reasonably” then it shall be
resolved in keeping with Section 16.  If no settlement of any such claim is
made, the Indemnitor will satisfy any judgment rendered with respect to such
claim or in such litigation, before Purchaser is required to do so, and will pay
all costs and expenses, including attorneys' fees, incurred by Purchaser with
respect thereto.







10. NO BROKERAGE COMMISSION.  Purchaser and Seller mutually represent and
warrant to each other that no brokerage or commission agreement, arrangement or
understanding has been made or entered into by either Purchaser or Seller with
respect to this Agreement or to the transactions contemplated hereby.  Each
party hereto shall indemnify and hold harmless the other against and in respect
of any claims for brokerage and other commissions relative to this Agreement or
to the transactions contemplated hereby which are based in any way on any such
agreements, arrangements or understandings, claimed to have been made by such
party with any third party.





8














11. EXPENSES.  Whether or not the transactions contemplated by this Agreement
are closed, each party agrees to pay its own accountants' fees, legal fees, and
any and all other expenses incurred by it in connection with the preparation of
this Agreement and the Closing.




12. CLOSING AND CLOSING DATE.




a)

The Closing and the Closing Date.  The closing (the "Closing") of the
transaction contemplated under this Agreement shall be April 15, 2005, or such
other date as may be mutually agreeable (the "Closing Date").  The Closing shall
be held at the offices of Purchaser, unless an alternative time and place are
mutually agreed upon by the parties.




b)

Documents to be Delivered by Seller to Purchaser at the Closing.  At the
Closing, Seller shall execute and deliver (or cause to be executed and
delivered), the following to the Purchaser:




i.

Bill of Sale transferring all Assets sold by Seller to Purchaser in form
reasonably required by Purchaser's attorney;




ii.

The records, lists, contracts, and other information described in Section 1
above;




iii.

Resolutions of Seller, certified as true and correct by the Seller, authorizing
and approving the execution of this Agreement by Seller and the sale of the
Assets hereunder; and




c)

Documents to be Delivered by Purchaser to Seller at the Closing.  At the
Closing, Purchaser shall execute and deliver the following to the Seller:




i.

Resolutions of Purchaser, certified as true and correct by the Purchaser,
authorizing and approving the execution of this Agreement by Purchaser and the
purchase of the Assets hereunder.




d)

Additional Action.  Each party hereby agrees to perform at the Closing any
further acts and to execute and deliver any additional documents which may be
reasonably necessary to carry out the provisions of this Agreement.




e)

Post Closing Reconciliation: As soon as practicable, but in any event within
sixty (60) days after the Closing Date, Purchaser shall prepare and deliver to
Seller a statement and a schedule (the "Post-Closing Schedule") showing




i.

the calculation of the pro rata revenue Seller owes Purchaser,




ii.

revenue collected by Purchaser from customers post Closing Date for service
provided by Seller pre Closing Date, and





9














iii.

the amount if any the parties respectively owe the other or third parties for
pro rata expenses associated directly with the Assets calculated as of the
Closing Date. Seller will, within ten (10) business days of receipt of such
Post-Closing Schedule, statement and such back-up or supporting data, notify
Purchaser of its acceptance of the Post-Closing Schedule or non-acceptance and,
in such case, the basis for any disagreement with the Post-Closing Schedule.  If
Seller accepts the Post-Closing Schedule and if the Post-Closing Schedule shows
that Seller owes Purchaser the Post-Closing Adjustment, within ten (10) days of
receipt by the Purchaser of Seller’s notice of acceptance, Seller shall pay the
Purchaser by certified check or wire transfer (to an account designated in
writing by the Purchaser) an amount equal in value to the Post-Closing
Adjustment.  If Purchaser owes Seller a Post-Closing Adjustment, then Purchaser
shall remit said amount with its next monthly installment of the Purchase Price.
If Seller gives notice to Purchaser that Seller does not agree with or accept
the Post-Closing Schedule, Seller shall describe in such notice in reasonable
detail the basis for Seller's disagreement.  Purchaser and Seller will endeavor
to resolve any disagreement within ten (10) days of the receipt by Purchaser of
such notice.  If Purchaser and Seller are unable to resolve any such
disagreement, the dispute shall be promptly referred to a mutually acceptable
independent public accounting firm (except the auditor of either party), whose
costs shall be divided between Purchaser and Seller. The decision of such firm
shall be rendered within forty-five (45) days of the referral of such matter to
such firm and the decision of such firm shall be final and binding on the
Purchaser and Seller, whereupon Seller or Purchaser (as applicable) shall within
ten (10) days pay the other by certified check or wire transfer (to an account
designated in writing by the party) an amount equal in value to the Post-Closing
Adjustment, if any, determined to be due. In the event that Purchaser and Seller
are unable to agree on an independent accounting firm, the parties shall submit
their dispute to binding arbitration, using the same time periods as specified
in this Section for rendition of an award, in accordance with the rules of the
American Arbitration Association before a panel of three (3) arbiters in
Jackson, Mississippi or such other place as the parties shall mutually agree.
 Upon the mutual agreement of the parties on the Post Closing Schedule, or
applicable mediation agreement or arbitration order, if the Seller then refuses
to reimburse Purchaser for the Post Closing Adjustment or fails to pay the
applicable third party, then Purchaser shall have a right of offset against the
Purchase Price for said amount.




13. SELLER’S POST CLOSING OBLIGATIONS.  Post Closing, Seller agrees as follows:







a)

Non-Compete; Non-Solicitation: As further consideration for the purchase and
sale of the Assets and the transactions contemplated by this Agreement, during
the period commencing on the Closing Date, and ending on the date which is three
(3)  years thereafter, Seller, its shareholders, directors and officers
(shareholders, directors and officers being herein referred to as “Affiliated
Individuals”), unless Affiliated Individuals whom are employed by Purchaser and
are terminated or resign within one (1) year of closing date,  shall not:




i.

compete with the Purchaser in the provision of the following services and said
services are the only services provided to the customer:




a.

Selling Internet access via a wireless or wired network.

b.

Selling & supporting Wireless Point-To-Point, Point-To-Multipoint, and Mesh
networks.

c.

Selling & supporting wireless security solutions for networks that have five (5)
or more wireless access points.





10














d.

Selling & supporting wireless 802.11a/b/g access points for networks with five
(5) or more wireless access points.

e.

Selling & supporting video surveillance solutions.




ii.

solicit any employee of Purchaser or former employee of Purchaser to terminate
his or her employment with the Purchaser; and




iii.

solicit the business of any customers of Purchaser or induce, or otherwise
solicit, any customers with whom Purchaser has done business to terminate or
otherwise curtail or impair their business relationship with Purchaser.  







14. GENERAL PROVISIONS.




a)

Assignment.  Seller may not assign its interest herein without the prior written
consent of Purchaser.  Purchaser may assign any part or all of its interest
herein to any entity which is owned by or under common control with Purchaser.




b)

Amendment.  Neither this Agreement nor any term or provision hereof may be
changed, modified, waived, discharged or terminated orally or in any manner
other than by instrument in writing signed by the party against whom the
enforcement of such change, modification, waiver, discharge or termination is
sought.




c)

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors, assigns, heirs, and personal
representatives.




d)

Necessary Action.  Each party shall perform any further acts and execute and
deliver any documents which may be reasonably necessary to carry out the
provisions of this Agreement.




e)

Notice.  Any notice required or permitted to be given hereunder shall be deemed
to have been given when personally delivered or deposited in the United States
mail, by registered or certified mail, return receipt requested, postage prepaid
and properly addressed to the respective party to whom such notice relates at
the following addresses:




TO PURCHASER:

US WIRELESS ONLINE

Attn: Mark E. Rodgers

1755 Lelia Drive, Suite 302

Jackson, MS 39216







TO SELLER:

Verge Wireless Networks, Inc.

Attn: Carlo McDonald

11441 Industriplex Blvd.

Suite 150

Baton Rouge, LA  70809




or at such alternate addresses as shall be specified by notice given in the
manner herein provided.




f)

Captions.  The captions or headings in this Agreement are made for convenience
and general reference only and shall not be construed to describe, define or
limit the scope or intent of the provisions of this Agreement.





11














g)

Litigation Costs.  In the event that it becomes necessary for either party to
initiate litigation for the purpose of enforcing any of its rights hereunder or
for the purpose of seeking damages for any violation hereof, then, in addition
to all other judicial remedies that may be granted, the prevailing party shall
be entitled to recover reasonable attorneys' fees, expert witness fees and
expenses, and all other costs and expenses that may be sustained by it in
connection with such litigation.




h)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
but one and the same instrument.




i)

Governing Law.  This Agreement shall be deemed to be a contract made under and
governed by the internal laws of the State of Mississippi.




j)

Including.  Whenever terms such as "include" or "including" are used in this
Agreement, they shall mean "include" or "including" without limiting the
generality of any description or word preceding such term.




k)

Sales, Transfer Taxes.  Any sales, use, transfer or documentary taxes imposed in
connection with the sale and delivery of the Assets and rights acquired by the
Purchaser under this Agreement shall be the sole responsibility of and shall be
paid by the Seller.




l)

Access to Counsel.  This Agreement has been drafted by counsel for the Purchaser
as a convenience to the parties only and shall not, by reason of such action, be
construed against the Purchaser or any other party.  Seller acknowledges and
agrees that it has had full opportunity to review this Agreement and has had
access to counsel of its choice to the extent it deemed necessary in order to
interpret the legal effect hereof.




m)

Exhibits. All exhibits and attachments referred to in this Agreement are deemed
to be attached to this Agreement and incorporated by reference herein.




n)

Entire Agreement.  This Agreement, the Exhibits attached hereto and the
documents and instruments executed and delivered simultaneously herewith
constitute the entire agreement and understanding between the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings relating to the subject matter hereof, and there are no
agreements, understandings, warranties or representations between the parties
hereto other than those set forth herein and in such Exhibits, documents and
instruments.




15. DISPUTE RESOLUTION.




a)

Mediation.   If any dispute, claim or controversy arising out of this Agreement
occurs, the parties shall use diligent good faith efforts to resolve it.  If
such efforts are unsuccessful, they shall submit such dispute to non-binding
mediation before a mutually agreed upon mediator (the “Mediator”) for mediation.
 Either party may commence mediation by providing to the other party, a written
request for mediation, setting forth the subject of the dispute and the relief
requested.  Any such mediation proceedings shall take place in Jackson,
Mississippi.  The parties shall cooperate with the Mediator and with one another
in selecting a Mediator within ten (10) days of notice of the dispute, and in
scheduling the mediation proceedings within thirty (30) days of the selection of
the Mediator.  The parties shall participate in the mediation in good faith and
they shall share equally in costs.  All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the parties, their agents, employees, experts and attorneys, and by the
Mediator or any employee of the Mediator, shall be confidential, privileged and
inadmissible for any purpose, including impeachment, in any arbitration or
litigation involving the parties, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the mediation.  Either party may seek
from a court of competent jurisdiction equitable relief prior to the mediation
contemplated by this Section solely to preserve the status quo pending
completion of the mediation.





12














b)

Arbitration.  In the event the parties cannot resolve their differences through
Mediation, any remaining controversy, claim or dispute arising out of or
relating to the Agreement shall be settled by arbitration in Jackson,
Mississippi.  Arbitration shall be conducted in accordance with the then
prevailing commercial arbitration rules of the American Arbitration Association,
with the following exceptions if in conflict:




i.

One arbitrator may be agreed upon, who may be a Mediator previously used by the
parties, otherwise there shall be three (3), one named in writing by each party
within twenty (20) days after demand for arbitration is given, and a third
chosen by the two appointed.  Should either party refuse or neglect to appoint
said arbitrator or to furnish the arbitrators with any papers or information
demanded, he or they are empowered by both parties to proceed ex party.  If
there be one arbitrator, his decision shall be binding; if there be three, the
decision of any two shall be binding;




ii.

Each party to the arbitration will pay its pro rata share of the expenses and
fees of the arbitrator(s), together with other expenses of the arbitration
incurred or approved by the arbitrator(s), not including counsel fees or other
expenses incurred by a party for its own benefit; and




iii.

Arbitration may proceed in the absence of any party if written notice (pursuant
to the American Arbitration Association’s rules and regulations) of the
proceedings has been given to such party.







The parties agree to abide by all decisions and awards rendered in such
proceedings.  Such decisions and awards rendered by the arbitrator shall be
final and conclusive and may be entered in any court having jurisdiction thereof
as a basis of judgment and of the issuance of execution for its collection.  All
such controversies, claims or disputes shall be settled in this manner in lieu
of any action or law or equity.  The parties shall keep from third parties
(other than arbitrator(s)), all information concerning the arbitration and the
determination thereof, unless otherwise required by law.








13











IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

SELLER:




Verge Wireless Networks, Inc.










By:_______________________________

Name:_____________________________

Its ________________________________

Date:______________________________










PURCHASER:




US WIRELESS ONLINE, Inc.







By:_______________________________

Name:_____________________________

Its________________________________

Date:______________________________























14





